972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Keith DELANEY, Appellant.
No. 92-1277.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 11, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Keith Delaney appeals his conviction on federal charges of being a felon in possession of both a firearm and ammunition.  For reversal, he argues that the District Court erred in denying his motion to suppress his statements concerning knowledge and ownership of the firearm and ammunition.  We disagree.  Based on our examination of the record in this case and the arguments of the parties, we are satisfied that, in the totality of circumstances here present, Delaney knowingly and voluntarily waived his right to remain silent.  Accordingly, the District Court did not err in denying his suppression motion.


2
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.